DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 2, “10 µm to 75 µm or less.” should be --10 µm to 75 µm.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 2, recites “a filler component” is unclear and redundant because claim 9 already recited “a filler component”. As best understood, “a filler component” in claim 20 is the same as “a filler component” in claim 9. Claim 20 should be canceled since claim 12 is already canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. [WO 2017/122381] in view of Sato et al. [U.S. Pub. No. 2014/0145816].
Regarding Claim 1, Sakamoto et al. shows a multilayer coil component (Fig. 3 with teachings from Figs. 1-2) comprising: 
a component element assembly in which an inner conductor (32) is disposed (see Fig. 3, see English translation), the component element assembly including a first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) in which the inner conductor is embedded (see Fig. 3 and see also Fig. 1) and second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) that are thin layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 can be considered thin layers since the term “thin” is a relative term, also the green sheets forming the surface layer portions can be 50 µm) disposed on respective principal surfaces of the first dielectric glass layer (see Fig. 3 and see also Fig. 1), a primary component of each of the first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) and the second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) being formed of a glass material and having a filler component containing at least quartz (see English translation, Tables 1-3), and at least one second dielectric glass layer of the second dielectric glass layers having a lower quartz content than the first dielectric glass layer (see English translation, Tables 1-3); and 
an outer electrode (34 or 35) disposed on the surface of the component element assembly (see Fig. 3).
wherein the quartz content in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and the quartz content in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and 
a thickness of the at least one second dielectric layer is 10 µm to 100 µm. (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
In the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the quartz content in the first dielectric glass layer is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material and the quartz content in the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Sakamoto et al. does not explicitly disclose after firing having a thickness of the at least one second dielectric glass is 10 µm to 100 µm.
Sato et al. shows a thickness of the at least one second dielectric glass (2B) layer is 10 µm to 100 µm (Paragraph [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm as taught by Sato et al. for the device as disclosed by Sakamoto et al. to have a compact design to reduce manufacture size and weight which retain a shape of the coil unit arrangement layer (Paragraph [0033]) and achieve high Q value (Paragraph [0005]).
Regarding Claim 2, Sakamoto et al. shows a difference (Wi-Ws) in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3).
Regarding Claim 3, Sakamoto et al. shows the difference (Wi-Ws) in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3).  
Regarding Claim 4, Sakamoto et al. shows the difference (Wi-Ws) in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material (see English translation, see Table 3).
Regarding Claims 2-4, in the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a difference in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material, the difference in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material, and the difference in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Regarding Claim 9, Sakamoto et al. shows a multilayer coil component (Fig. 3 with teachings from Figs. 1-2) comprising: 
a component element assembly in which an inner conductor (32) is disposed (see Fig. 3, see English translation), the component element assembly including a first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) in which the inner conductor is embedded (see Fig. 3 and see also Fig. 1) and second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) that are thin layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 can be considered thin layers since the term “thin” is a relative term, also the green sheets forming the surface layer portions can be 50 µm) disposed on respective principal surfaces of the first dielectric glass layer (see Fig. 3 and see also Fig. 1), a primary component of each of the first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) and the second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) being formed of a glass material (see English translation, Tables 1-3) and having a filler component (quartz, see English translation, Tables 1-3), and at least one second dielectric glass layer of the second dielectric glass layers having a lower coefficient of linear expansion than the first dielectric glass layer (thermal expansion coefficient of at least one surface layer portion is less than thermal expansion coefficient of inner layer portion, see English translation, Tables 1-3); and 
an outer electrode (34 or 35) disposed on the surface of the component element assembly (see Fig. 3).
wherein a content of the filler component in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and a content of the filler component in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and
a thickness of the at least one second dielectric layer is 10 µm to 100 µm. (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
In the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the content of the filler component in the first dielectric glass layer is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material and the content of the filler component in the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Sakamoto et al. does not explicitly disclose after firing having a thickness of the at least one second dielectric glass is 10 µm to 100 µm.
Sato et al. shows a thickness of the at least one second dielectric glass (2B) layer is 10 µm to 100 µm (Paragraph [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm as taught by Sato et al. for the device as disclosed by Sakamoto et al. to have a compact design to reduce manufacture size and weight which retain a shape of the coil unit arrangement layer (Paragraph [0033]) and achieve high Q value (Paragraph [0005]).
Regarding Claim 10, Sakamoto et al. shows a difference in a - 30 -coefficient of linear expansion between the first dielectric glass layer and the at least one second dielectric glass layer is 0.1 ppm/° C. or more (difference in thermal expansion coefficient between the inner layer portion and the surface layer portion is 0.5 ppm/° C or more, see English translation).
Regarding Claim 11, Sakamoto et al. shows the difference in the coefficient of linear expansion is 0.4 ppm/° C. or more (difference in thermal expansion coefficient between the inner layer portion and the surface layer portion is 0.5 ppm/° C or more, see English translation).  
Regarding Claim 14, Sakamoto et al. shows the thickness is 75 µm or less (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
Sato et al. also shows the thickness is 10 µm to 75 µm or less (Paragraph [0033]).  
Regarding Claim 15, Sakamoto et al. shows the at least one second dielectric glass layer is opposite a mounting substrate (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 is opposite a mounting substrate such as a motherboard, see English translation).
Regarding Claim 16, Sakamoto et al. shows the primary component of the glass material is borosilicate-based glass (SiO2, B2O3, and M2O, see English translation, Tables 1-3).
Regarding Claim 17, Sakamoto et al. in view of Sato et al. shows the claimed invention as applied above but does not explicitly disclose the inner conductor is formed into a spiral or helical shape.
However, having the inner conductor is formed into a spiral or helical shape would have been an obvious design choice based on intended and/or environmental use in order to achieve inductance values.
Regarding Claim 20, Sakamoto et al. shows each of the first dielectric glass layer and the second dielectric glass layers has a filler component (quartz, see English translation, Tables 1-3).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. as applied to claim 1 above, and further in view of Kakiuchi et al. [U.S. Pub. No. 2017/0352467].
Regarding Claim 6, Sakamoto et al. in view of Sato et al. shows the claimed invention as applied above but does not explicitly show the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer.
Kakiuchi et al. shows an electronic component (Figs. 7a-7b) teaching and suggesting the filler component contains alumina (Paragraph [0088]), and the at least one second dielectric glass layer (26a or 26b) has a higher alumina content than the first dielectric glass layer (24, Paragraph [0088], element 26a or 26b having a content of 40 wt% which is higher than element 24 having a content of 30 wt% or less).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Kakiuchi et al. for the device as disclosed by Sakamoto et al. in view of Sato et al. to facilitate transmissivities of visible light based on desirable operating characteristic (Paragraph [0088]).
Regarding Claim 7, Kakiuchi et al. shows the difference in the alumina content between the at least one second dielectric glass layer (26a or 26b) and the first dielectric glass layer (24) is 2 parts by weight or more relative to 100 parts by weight of the glass material (Paragraphs [0088], the difference in the alumina content between 26a or 26b and element 24 is 2 parts by weight or more relative to 100 parts by weight of the glass material since element 26a or 26b have a content of 40 wt% and element 24 have a content of 30 wt% or less).
Regarding Claim 8, Kakiuchi et al. shows the alumina content the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraphs [0088], element 26a or 26b having a content of 40 wt% or less and element 24 having a content of 30 wt% or less).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. as applied to claim 1 above, and further in view of Imaizumi et al. [CN 107887105].
Regarding Claim 6, Sakamoto et al. in view of Sato et al. shows the claimed invention as applied above but does not explicitly show the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer.
Imaizumi et al. shows an electronic component (Figs. 1-2(a)) teaching and suggesting the filler component contains alumina (see English translation), and the at least one second dielectric glass layer (22) has a higher alumina content than the first dielectric glass layer (20, see English translation, element 22 having a content higher than element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Imaizumi et al. for the device as disclosed by Sakamoto et al. in view of Sato et al. to improve mechanical strength (see English translation).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. and Imaizumi et al. as applied to claim 6 above, and further in view of Kakiuchi et al. [U.S. Pub. No. 2017/0352467].
Regarding Claim 7, Sakamoto et al. in view of Sato et al. and Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer.
Kakiuchi et al. shows an electronic component (Figs. 7a-7b) teaching and suggesting the difference in the alumina content between the at least one second dielectric glass layer (26a or 26b) and the first dielectric glass layer (24) is 2 parts by weight or more relative to 100 parts by weight of the glass material (Paragraphs [0088], the difference in the alumina content between 26a or 26b and element 24 is 2 parts by weight or more relative to 100 parts by weight of the glass material).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Kakiuchi et al. for the device as disclosed by Sakamoto et al. in view of Sato et al. and Imaizumi et al. to facilitate transmissivities of visible light based on desirable operating characteristic (Paragraph [0088]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. and Imaizumi et al. as applied to claim 6 above, and further in view of Kaneda [JP 2010-147098].
Regarding Claim 8, Sakamoto et al. in view of Sato et al. and Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material.
Kaneda shows an electronic component (Figs. 1-4) teaching and suggesting the alumina content (Paragraphs [0012], [0034]) in the first dielectric glass layer (10) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraph [0012]), and alumina content in the second dielectric glass layers (20) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraph [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material as taught by Kaneda for the device as disclosed by Sakamoto et al. in view of Sato et al. and Imaizumi et al. to achieve excellent strength and high insulation resistance can be exhibited (Paragraph [0006]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. and Imaizumi et al. as applied to claim 6 above, and further in view of Akinobu et al. [WO 2005/098879].
Regarding Claim 8, Sakamoto et al. in view of Sato et al. and Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material.
Akinobu et al. shows an electronic component (Figs. 1-4) teaching and suggesting the alumina content (Abstract) in the first dielectric glass layer (1d to 1i) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Abstract), and the alumina content in the second dielectric glass layers (1a, 1b, 1k or 11) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material as taught by Akinobu et al. for the device as disclosed by Sakamoto et al. in view of Sato et al. and Imaizumi et al. to exhibit an enhanced mechanical strength of the ceramic article without detriment to low temperature sintering characteristics or electrical characteristics, and allows accurate and prompt judgment of the quality of the product (Abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. as applied to claim 1 above, and further in view of Motomiya et al. [U.S. Patent No. 9,030,287].
Regarding Claim 16, Sakamoto et al. in view of Sato et al. shows the claimed invention as applied above.
In addition, Motomiya et al. shows the primary component of the glass material is borosilicate-based glass (elements 12-1 to 12-5 and elements 15, 16 are made of borosilicate-based glass, Col. 3, Lines 17-33, Col. 5, Lines 64-67 to Col. 6, Lines 1-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the primary component of the glass material is borosilicate-based glass as taught by Motomiya et al. for the device as disclosed by Sakamoto et al. in view of Sato et al. to effectively suppress mutual interference between magnetic field generating inside the common mode noise filter and external magnetic field (Col. 5, Lines 64-67 to Col. 6, Lines 1-13).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. as applied to claim 1 above, and further in view of Kitamura [U.S. Patent No. 6,356,181].
Regarding Claim 17, Sakamoto et al. in view of Sato et al. shows the claimed invention as applied above but does not explicitly disclose the inner conductor is formed into a spiral or helical shape.
Kitamura shows a coil component (Figs. 1-8) teaching and suggesting the inner conductor (32 or 34) is formed into a spiral (Col. 5, Lines 18-28) or helical shape.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner conductor is formed into a spiral or helical shape as taught by Kitamura for the device as disclosed by Sakamoto et al. in view of Sato et al. to form a coil to achieve desirable inductance values.
Regarding Claim 18, Sakamoto et al. in view of Sato et al. shows the claimed invention as applied above but does not explicitly disclose the multilayer coil component is a multilayer common mode choke coil.  
Kitamura shows a coil component (Figs. 1-8) teaching and suggesting the multilayer coil component is a multilayer common mode choke coil (Col. 4, Lines 66-67 to Col. 5, Lines 1-18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the multilayer coil component is a multilayer common mode choke coil as taught by Kitamura for the device as disclosed by Sakamoto et al. in view of Sato et al. to reduce the impedance in the normal mode by improving magnetic coupling force between a pair of coil electrodes (Col. 2, Lines 62-65) and eliminating common mode noise (Col. 6, Lines 39-52).



Claims 1-4, 9-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. [WO 2017/122381] in view of Imaizumi et al. [CN 107887105].
Regarding Claim 1, Sakamoto et al. shows a multilayer coil component (Fig. 3 with teachings from Figs. 1-2) comprising: 
a component element assembly in which an inner conductor (32) is disposed (see Fig. 3, see English translation), the component element assembly including a first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) in which the inner conductor is embedded (see Fig. 3 and see also Fig. 1) and second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) that are thin layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 can be considered thin layers since the term “thin” is a relative term, also the green sheets forming the surface layer portions can be 50 µm) disposed on respective principal surfaces of the first dielectric glass layer (see Fig. 3 and see also Fig. 1), a primary component of each of the first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) and the second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) being formed of a glass material and having a filler component containing at least quartz (see English translation, Tables 1-3), and at least one second dielectric glass layer of the second dielectric glass layers having a lower quartz content than the first dielectric glass layer (see English translation, Tables 1-3); and 
an outer electrode (34 or 35) disposed on the surface of the component element assembly (see Fig. 3).
wherein the quartz content in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and the quartz content in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and 
a thickness of the at least one second dielectric layer is 10 µm to 100 µm. (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
In the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the quartz content in the first dielectric glass layer is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material and the quartz content in the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Sakamoto et al. does not explicitly disclose after firing having a thickness of the at least one second dielectric glass is 10 µm to 100 µm.
Imaizumi et al. shows a thickness of the at least one second dielectric glass (22) layer is 10 µm to 100 µm (see English translation, element 22 have a total thickness of 0.03 mm which is 30 µm and should be 15 µm each).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm as taught by Imaizumi et al. for the device as disclosed by Sakamoto et al. to have a compact design to reduce manufacture size and weight and to improve mechanical strength (see English translation).
Regarding Claim 2, Sakamoto et al. shows a difference (Wi-Ws) in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3).
Regarding Claim 3, Sakamoto et al. shows the difference (Wi-Ws) in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3).  
Regarding Claim 4, Sakamoto et al. shows the difference (Wi-Ws) in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material (see English translation, see Table 3).
Regarding Claims 2-4, in the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a difference in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material, the difference in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material, and the difference in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Regarding Claim 6, Imaizumi et al. shows an electronic component (Figs. 1-2(a)) teaching and suggesting the filler component contains alumina (see English translation), and the at least one second dielectric glass layer (22) has a higher alumina content than the first dielectric glass layer (20, see English translation, element 22 having a content higher than element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Imaizumi et al. for the device as disclosed by Sakamoto et al. to improve mechanical strength (see English translation).
Regarding Claim 9, Sakamoto et al. shows a multilayer coil component (Fig. 3 with teachings from Figs. 1-2) comprising: 
a component element assembly in which an inner conductor (32) is disposed (see Fig. 3, see English translation), the component element assembly including a first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) in which the inner conductor is embedded (see Fig. 3 and see also Fig. 1) and second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) that are thin layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 can be considered thin layers since the term “thin” is a relative term, also the green sheets forming the surface layer portions can be 50 µm) disposed on respective principal surfaces of the first dielectric glass layer (see Fig. 3 and see also Fig. 1), a primary component of each of the first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) and the second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) being formed of a glass material (see English translation, Tables 1-3) and having a filler component (quartz, see English translation, Tables 1-3), and at least one second dielectric glass layer of the second dielectric glass layers having a lower coefficient of linear expansion than the first dielectric glass layer (thermal expansion coefficient of at least one surface layer portion is less than thermal expansion coefficient of inner layer portion, see English translation, Tables 1-3); and 
an outer electrode (34 or 35) disposed on the surface of the component element assembly (see Fig. 3).
wherein a content of the filler component in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and a content of the filler component in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40%, see English translation), and
a thickness of the at least one second dielectric layer is 10 µm to 100 µm. (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
In the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the content of the filler component in the first dielectric glass layer is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material and the content of the filler component in the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Sakamoto et al. does not explicitly disclose after firing having a thickness of the at least one second dielectric glass is 10 µm to 100 µm.
Imaizumi et al. shows a thickness of the at least one second dielectric glass (22) layer is 10 µm to 100 µm (see English translation, element 22 have a total thickness of 0.03 mm which is 30 µm and should be 15 µm each).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm as taught by Imaizumi et al. for the device as disclosed by Sakamoto et al. to have a compact design to reduce manufacture size and weight and to improve mechanical strength (see English translation).
Regarding Claim 10, Sakamoto et al. shows a difference in a - 30 -coefficient of linear expansion between the first dielectric glass layer and the at least one second dielectric glass layer is 0.1 ppm/° C. or more (difference in thermal expansion coefficient between the inner layer portion and the surface layer portion is 0.5 ppm/° C or more, see English translation).
Regarding Claim 11, Sakamoto et al. shows the difference in the coefficient of linear expansion is 0.4 ppm/° C. or more (difference in thermal expansion coefficient between the inner layer portion and the surface layer portion is 0.5 ppm/° C or more, see English translation).  
Regarding Claim 14, Sakamoto et al. shows the thickness is 75 µm or less (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
Imaizumi et al. also shows the thickness is 75 µm or less (see English translation, element 22 have a total thickness of 0.03 mm which is 30 µm and should be 15 µm each).
Regarding Claim 15, Sakamoto et al. shows the at least one second dielectric glass layer is opposite a mounting substrate (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 is opposite a mounting substrate such as a motherboard, see English translation).
Regarding Claim 16, Sakamoto et al. shows the primary component of the glass material is borosilicate-based glass (SiO2, B2O3, and M2O, see English translation, Tables 1-3).
Regarding Claim 17, Imaizumi shows the inner conductor (30) is formed into a spiral or helical shape (spiral shape, see English translation).
Regarding Claim 20, Sakamoto et al. shows each of the first dielectric glass layer and the second dielectric glass layers has a filler component (quartz, see English translation, Tables 1-3).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 1 above, and further in view of Kakiuchi et al. [U.S. Pub. No. 2017/0352467].
Regarding Claim 6, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above.
In addition, Kakiuchi et al. shows an electronic component (Figs. 7a-7b) teaching and suggesting the filler component contains alumina (Paragraph [0088]), and the at least one second dielectric glass layer (26a or 26b) has a higher alumina content than the first dielectric glass layer (24, Paragraph [0088], element 26a or 26b having a content of 40 wt% which is higher than element 24 having a content of 30 wt% or less).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Kakiuchi et al. for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to facilitate transmissivities of visible light based on desirable operating characteristic (Paragraph [0088]).
Regarding Claim 7, Kakiuchi et al. shows the difference in the alumina content between the at least one second dielectric glass layer (26a or 26b) and the first dielectric glass layer (24) is 2 parts by weight or more relative to 100 parts by weight of the glass material (Paragraphs [0088], the difference in the alumina content between 26a or 26b and element 24 is 2 parts by weight or more relative to 100 parts by weight of the glass material since element 26a or 26b have a content of 40 wt% and element 24 have a content of 30 wt% or less).
Regarding Claim 8, Kakiuchi et al. shows the alumina content the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraphs [0088], element 26a or 26b having a content of 40 wt% or less and element 24 having a content of 30 wt% or less).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 6 above, and further in view of Kaneda [JP 2010-147098].
Regarding Claim 8, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material.
Kaneda shows an electronic component (Figs. 1-4) teaching and suggesting the alumina content (Paragraphs [0012], [0034]) in the first dielectric glass layer (10) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraph [0012]), and alumina content in the second dielectric glass layers (20) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraph [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material as taught by Kaneda for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to achieve excellent strength and high insulation resistance can be exhibited (Paragraph [0006]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 6 above, and further in view of Akinobu et al. [WO 2005/098879].
Regarding Claim 8, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material.
Akinobu et al. shows an electronic component (Figs. 1-4) teaching and suggesting the alumina content (Abstract) in the first dielectric glass layer (1d to 1i) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Abstract), and the alumina content in the second dielectric glass layers (1a, 1b, 1k or 11) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the alumina content in the first dielectric glass layer is 10 parts by weight or less relative to 100 parts by weight of the glass material, and the alumina content in the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material as taught by Akinobu et al. for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to exhibit an enhanced mechanical strength of the ceramic article without detriment to low temperature sintering characteristics or electrical characteristics, and allows accurate and prompt judgment of the quality of the product (Abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 1 above, and further in view of Motomiya et al. [U.S. Patent No. 9,030,287].
Regarding Claim 16, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above.
In addition, Motomiya et al. shows the primary component of the glass material is borosilicate-based glass (elements 12-1 to 12-5 and elements 15, 16 are made of borosilicate-based glass, Col. 3, Lines 17-33, Col. 5, Lines 64-67 to Col. 6, Lines 1-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the primary component of the glass material is borosilicate-based glass as taught by Motomiya et al. for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to effectively suppress mutual interference between magnetic field generating inside the common mode noise filter and external magnetic field (Col. 5, Lines 64-67 to Col. 6, Lines 1-13).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 1 above, and further in view of Kitamura [U.S. Patent No. 6,356,181].
Regarding Claim 17, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above.
In addition, Kitamura shows a coil component (Figs. 1-8) teaching and suggesting the inner conductor (32 or 34) is formed into a spiral (Col. 5, Lines 18-28) or helical shape.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner conductor is formed into a spiral or helical shape as taught by Kitamura for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to form a coil to achieve desirable inductance values.
Regarding Claim 18, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above but does not explicitly disclose the multilayer coil component is a multilayer common mode choke coil.  
Kitamura shows a coil component (Figs. 1-8) teaching and suggesting the multilayer coil component is a multilayer common mode choke coil (Col. 4, Lines 66-67 to Col. 5, Lines 1-18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the multilayer coil component is a multilayer common mode choke coil as taught by Kitamura for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to reduce the impedance in the normal mode by improving magnetic coupling force between a pair of coil electrodes (Col. 2, Lines 62-65) and eliminating common mode noise (Col. 6, Lines 39-52).

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Sakamoto et al. does not show “the quartz content in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material, and the quartz content in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material” is found not persuasive because Sakamoto et al. in Page 4 of the English translation explicitly stated “[t]he quartz content Ws in the surface layer portion is … preferably 40% by weight or less” and “[t]he quartz content Wi in the inner layer portion is … preferably 50% by weight or less” which meets the claim limitations of “the quartz content in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material, and the quartz content in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material” (see Page 4 of English translation).
Applicant argues Table 2 of Sakamoto does not provide “the quartz content in the first dielectric glass layer is 40 to 60 parts by weight relative to 100 parts by weight of the glass material, and the quartz content in the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material”. However, the examiner clearly stated in the English translation (Page 4) teaches quartz content Wi of inner layer portion is 50% by weight or less and quartz content Ws of surface layer portions is 40% which meets the claimed limitations.

In response to applicant’s arguments that Sakamoto et al. does not show “a thickness of the at least one second dielectric layer is 10 µm to 100 µm” is found not persuasive because Sakamoto shows a thickness of the at least one second dielectric layer is 10 µm to 100 µm. (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation). Even after firing, the thickness of the green sheets would shrink a few micrometers and therefore should still be within range of 10 µm to about 50 µm. In addition, Sato et al. shows a thickness of the at least one second dielectric glass (2B) layer is 10 µm to 100 µm (Paragraph [0033]) in order to have a compact design to reduce manufacture size and weight which retain a shape of the coil unit arrangement layer (Paragraph [0033]) and achieve high Q value (Paragraph [0005]).

In response to applicant’s arguments that Sakamoto et al. does not show “a thickness of the at least one second dielectric layer is 10 µm to 100 µm” is found not persuasive because Sakamoto shows a thickness of the at least one second dielectric layer is 10 µm to 100 µm. (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation). Even after firing, the thickness of the green sheets would shrink a few micrometers and therefore should still be within range of 10 µm to about 50 µm.  In addition, Imaizumi et al. shows a thickness of the at least one second dielectric glass (22) layer is 10 µm to 100 µm (see English translation, element 22 have a total thickness of 0.03 mm which is 30 µm and should be 15 µm each) in order to have a compact design to reduce manufacture size and weight and to improve mechanical strength (see English translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837